NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted May 26, 2010
                                   Decided May 26, 2010

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 09-1491

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Western District of Wisconsin.

       v.                                        No. 3:07-cr-00057-bbc-1

CALVIN BRUCE,                                    Barbara B. Crabb,
     Defendant-Appellant.                        Judge.


                                         ORDER

         A jury found Calvin Bruce guilty of possessing with intent to distribute fifty grams
or more of crack, 21 U.S.C. § 841(a)(1), and he was sentenced to 360 months’ imprisonment.
We upheld his conviction on appeal but remanded for resentencing in light of Kimbrough v.
United States, 552 U.S. 85 (2007). United States v. Bruce, 550 F.3d 668 (7th Cir. 2008). On
remand the district court imposed a lower imprisonment term of 324 months (27 years),
which was below the applicable guidelines range. Bruce again appealed, but this time
appointed counsel believes it would be frivolous to appeal the new sentence and seeks
permission to withdraw under Anders v. California, 386 U.S. 738 (1967). Bruce objects to
counsel’s motion and in turn raises several challenges to the underlying conviction. See
C IR. R. 51(b).
No. 09-1491                                                                               Page 2


        Counsel considers whether Bruce could argue that his below-guidelines sentence
was unreasonable but concludes that any such challenge would be frivolous. On remand
the district court properly assessed Bruce’s guidelines range as 30 years to life (based on an
offense level of 37 and a criminal history category of VI). We agree that it would be
frivolous to challenge the reasonableness of the 27-year sentence. Within-guideline
sentences are presumptively reasonable on appeal, Rita v. United States, 551 U.S. 338, 347
(2007); United States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008), and we have never held a
below-range sentence to be unreasonably high, see United States v. Jackson, 598 F.3d 340, 345
(7th Cir. 2010). The court here properly justified the sentence, citing Bruce’s extensive
criminal history. See 18 U.S.C. § 3553(a).

       In his Rule 51(b) submission, Bruce focuses on perceived errors in his conviction.
He argues that the district court should have suppressed the crack cocaine and his
confession, both of which he says were illegally obtained. These issues, however, should
have been raised in his initial direct appeal, in which we affirmed Bruce’s conviction. This
appeal is limited to issues arising out of the resentencing. United States v. Jackson, 186 F.3d
836, 838 (7th Cir. 1999); United States v. Parker, 101 F.3d 527, 528 (7th Cir. 1996). By omitting
from his original appeal any challenges to the admission of the crack or his confession,
Bruce has waived them.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.